September 27, 2007

     
Crossville, Tennessee



      Re: First Amendment to Convertible Line of Credit Note Agreement

Dear      :

Reference is hereby made to that certain Convertible Line of Credit Note
Agreement (“Agreement”) dated as of April 23, 2007 by and among Digital
Lifestyles Group, Inc., a Delaware corporation (“DLFG”) and      (“you”).
Capitalized terms used but not defined herein shall have the meanings ascribed
them in the Agreement.

As of the date hereof, the Company owes you principal pursuant to the terms of
the Agreement the aggregate amount of $250,000 (the “Outstanding Amount”). You
hereby agree to amend the Agreement to provide an additional $100,000 in
financing to DLFG (“First Amendment”) simultaneous with the appointment of Ken
Page as the Company’s Chairman and Chief Executive Officer. In consideration of
this Additional Amount, DLFG agrees to set the conversion price at $0.18 per
share of common stock of DLFG as it relates to this Additional Amount only. As
additional consideration, DLFG further agrees to issue you a warrant to purchase
shares of common stock, the number of which shall be equal to 20% of the total
share amount issued upon conversion of the Additional Amount of the Note, with
an exercise price of $0.18 per share. The warrant will expire four years from
the date of issuance, which shall be deemed to be on the earlier of (i) the
maturity date of the Note; (ii) the date on which the funds are advanced in full
and owing to the Company; or (iii) the date on which the Company elects to pay
off the Note in full during the term. In connection with both the convertible
note and the warrant, the Company will enter into a registration rights
agreement with you whereby the Company agreed to register for resale the shares
underlying the convertible note and warrants

All other terms and conditions as set forth in the Agreement, including the
interest rate of 7.5%, shall remain the same.

This First Amendment may not be amended or waived except by an instrument in
writing signed by the Company and You. This First Amendment may be executed in
any number of counterparts, each of which shall be an original and all of which,
when taken together, shall constitute one agreement. Delivery of an executed
signature page of this First Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof or thereof, as
the case may be. This First Amendment shall be governed by, and construed in
accordance with, the laws of the State of Tennessee. This First Amendment sets
forth the entire agreement between the parties hereto as to the matters set
forth herein and supersede all prior communications, written or oral, with
respect to the matters herein.

IN WITNESS WHEREOF, each of the parties hereto has executed this First Amendment
as of the date first above set forth.

[SIGNATURE PAGE TO FOLLOW]

DIGITAL LIFESTYLES GROUP, INC.

By: /s/ L.E.Smith     
Name: L.E. Smith
Title: Outgoing Chairman and Chief Executive
Officer


Acknowledged and agreed to by:

     /s/ Ken Page     

Ken Page
Incoming Chairman and Chief Executive Officer

     

Holder

